            Case 4:20-cv-40113-TSH Document 17 Filed 04/27/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

______________________________
                              )
JAIME ROSA-QUINTANA,          )
      Petitioner,             )
                              )
                              )                               CIVIL ACTION
vs.                           )                               NO. 20-40113-TSH
                              )
MATTEW DIVRIS,                )
      Respondent.             )
______________________________)


                          MEMORANDUM OF DECISION AND ORDER
                                    April 27, 2021

HILLMAN, D.J.

                                                  Background

        Jaime Rosa-Quintana (“Rosa-Quintana” or “Petitioner”) 1 has filed a petition under 28

U.S.C. ' 2254 for Writ of Habeas Corpus by a Person in State Custody (“Petition”) alleging that

his conviction should be vacated because the trial judge erred by denying his motion to suppress

(Ground One). The Respondent has filed a motion to dismiss for failure to state a claim (Docket

No. 14) on the grounds that Petitioner’s claim is barred under Stone v. Powell, 428 U.S. 465, 96

S.Ct. 3037 (1976).

                                                 Relevant Facts

        On February 15, 2018, Rosa-Quintana was convicted by a jury of trafficking in cocaine

(200 grams or more) in violation of Mass.Gen.L. ch. 94, §32E. Rosa-Quintana appealed his

conviction to the Massachusetts Appeals Court (“MAC”) on the grounds that the motion judge


        1
          Petitioner is proceeding pro se and for that reason, his pleadings will be construed liberally. See Ashmont
v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).
          Case 4:20-cv-40113-TSH Document 17 Filed 04/27/21 Page 2 of 4




erroneously denied his motion to suppress. The MAC denied his appeal after finding that the

facts elicited at the evidentiary hearing held by the motion judge established that there was

reasonable suspicion to believe that a package inside Petitioner’s car contained contraband and

therefore, it was permissible to use a canine unit to detect drugs within his car’s interior. See 96

Mass.App.Ct. 1115, 140 N.E.3d 138 (2020). Rosa-Quintana filed an application for leave to

obtain further appellate review to the Massachusetts Supreme Judicial Court (“SJC”) raising that

same ground for relief, which was denied on May 15, 2020. See Commonwealth v. Rosa-

Quintana, 484 Mass. 1106, 145 N.E.3d 888 (2020)(Table). Rosa-Quintana timely filed his

Petition on September 3, 2020. On October 13, 2020, Respondent filed his motion to dismiss.

Rosa-Quintana has not opposed the motion.

                                             Discussion

       Rosa-Quintana appealed his conviction to the MAC on the grounds that the trial court, after

holding an evidentiary hearing, erroneously denied his motion to suppress. The MAC denied his

appeal and the SJC denied further appellate review. Respondent argues that federal habeas review

of this claim is barred because the Supreme Court has held that where the state has provided an

opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner may not be

granted federal habeas corpus relief on the ground that evidence obtained in an unconstitutional

search or seizure was introduced at his trial. See Stone v. Powell, 428 U.S. 465, 494, 96 S.Ct. 3037,

3053 (1976)(footnotes omitted). “A full and fair opportunity to litigate means that the state has

made available to defendants a set of procedures suitably crafted to test for possible Fourth

Amendment Violations. So long as a state prisoner has had an opportunity to litigate his Fourth

Amendment claims by means of such a set of procedures, a federal habeas court lacks the authority,

                                                  2
          Case 4:20-cv-40113-TSH Document 17 Filed 04/27/21 Page 3 of 4




under Stone, to second-guess the accuracy of the state court’s resolution of those claims”. See

Sanna v. DiPaolo, 265 F.3d 1, 9 (1st Cir. 2001)(internal citation omitted). This Court’s inquiry is,

therefore, limited to whether the Petitioner had a “realistic opportunity to litigate his Fourth

Amendment claim fully and fairly in the state system.” Id., at 8.

       The record establishes that Petitioner had a full and fair opportunity to litigate his Fourth

Amendment claim in the trial court and on appeal. Accordingly, Stone bars this Court’s review of

Petitioner’s Fourth Amendment claim asserted in Ground One of his Petition. Because this is the

lone ground for relief asserted by Rosa-Quintana, the Petition must be dismissed.

                                             Conclusion

          Respondent’s Motion To Dismiss Petition For Writ of Habeas Corpus (Docket No. 14)

is granted.


                                    Certificate of Appealability

       The statute governing appeals of final orders in habeas corpus proceedings provides that

an appeal is not permitted “[u]nless a circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1). A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

“substantial showing,” a petitioner must demonstrate that “reasonable jurists could debate

whether . . . the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484, 120 S.Ct. 1595 (2000) (internal quotation marks omitted). This is a low bar; a

claim can be considered “debatable” even if every reasonable jurist would agree that the


                                                   3
          Case 4:20-cv-40113-TSH Document 17 Filed 04/27/21 Page 4 of 4




petitioner will not prevail. Miller-El v. Cockrell, 537 U.S. 322, 338, 123 S.Ct. 1029 (2003). In

ruling on an application for a certificate of appealability, a district court must indicate which

specific issues satisfy the “substantial showing” standard. 28 U.S.C. § 2253(c)(3).

       I deny a certificate of appealability with respect to Rosa-Quintana’s lone ground for

relief, Ground One of the Petition, i.e., his claim that the trial court erroneously denied his

motion to suppress. I do so because Petitioner cannot make a substantial showing of the denial of

a constitutional right as reasonable jurists cannot debate that the claim is barred under Stone, nor

is the issue presented adequate to deserve encouragement to proceed further.



                                               /s/ Timothy S. Hillman______________
                                               TIMOTHY S. HILLMAN
                                               U.S. DISTRICT JUDGE




                                                  4
